Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is dated as of October 3, 2007,
between Aon Corporation, a Delaware corporation (the “Company”), and Christa
Davies (the “Executive”).

WHEREAS, the Company seeks to employ the Executive as its Executive Vice
President, Global Finance & Chief Financial Officer; and

WHEREAS, the Executive desires to serve and to be employed upon the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

1.             Employment.  The Company hereby agrees to employ the Executive
and the Executive hereby agrees to be employed upon the terms and subject to the
conditions contained in this Agreement.  The term of employment of the Executive
pursuant to this Agreement (the “Employment Period”) shall commence effective
November 12, 2007 (the “Effective Date”) and shall end on November 11, 2012,
unless earlier terminated pursuant to Section 4 hereof.

2.             Positions; Duties and Responsibilities; Outside Activities. 
(a)  Positions.  Beginning on the first day, and extending through the
remainder, of the Employment Period, the Company shall employ the Executive as
its Executive Vice President, Global Finance.  Beginning on March 1, 2008, and
extending through the remainder of the Employment Period, the Executive shall
also serve as the Company’s principal financial officer and hold the additional
title of “Chief Financial Officer.”

(b)  Duties and Responsibilities.  During the Employment Period, the Executive
shall perform such executive duties (not inconsistent with the position of
Executive Vice President, Global Finance) on behalf of the Company and its
subsidiaries as may from time to time be authorized or directed by the CEO. 
Effective March 1, 2008, as the Company’s principal financial officer, the
Executive shall have the operating authority and responsibility for the
Company’s financial reporting operations.  The Executive shall report to the CEO
and will be a member of the most senior leadership team of the Company.  The
Executive shall perform faithfully and loyally and to the best of her abilities
the duties assigned to her hereunder and shall devote her full business time,
attention and effort to the affairs of the Company and its subsidiaries and
shall use her best efforts to promote the interests of the Company and its
subsidiaries.  The Executive may engage in charitable, civic or community
activities and, with the prior approval of the Company’s Chief Executive Officer
(the “CEO”), may serve as a director of any other business corporation, provided
that (i) such activities or service do not interfere with her duties hereunder
or violate the terms of any of the covenants contained in Sections 6, 7, or 8
hereof and (ii) such other business corporation provides the Executive with


--------------------------------------------------------------------------------


director and officer insurance coverage which, in the opinion of the CEO, is
adequate under the circumstances.

3.             Compensation.  (a)  Base Salary.  During the Employment Period,
the Company shall pay to the Executive a base salary at the rate of $750,000 per
annum (“Base Salary”), payable semi-monthly in accordance with the Company’s
executive payroll policy.  Such Base Salary shall be reviewed annually on the
Company’s regular executive salary review schedule, and shall be subject to
increase (but not decrease) at the discretion of the CEO and the Organization
and Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”), which increased amount shall be thereafter the
Executive’s “Base Salary” for all purposes hereunder.

(b)  Annual Bonus.  For the 2008 calendar year and any later year within the
Employment Period, the Executive shall be eligible for a target annual incentive
bonus of 150% of the Executive’s Base Salary as in effect at the end of the
calendar year determined pursuant to the terms of the senior management
incentive plan as in effect from time to time; provided, however, that the
minimum bonus Executive shall receive for performance during calendar year 2008
(payable in early 2009) shall be $1,000,000 and shall be paid to Executive fully
in cash.  To the extent the Executive’s bonus for such year exceeds $1,000,000,
the excess shall be provided to the Executive in the form of restricted stock
units until the aggregate value of such units is 35% of the aggregate value of
the bonus in excess of $1,000,000, and after such ratio is achieved any further
excess shall be paid 65% in cash and 35% in restricted stock units.  The
restricted stock units awarded pursuant to this Section 3(b) shall be subject to
the terms and conditions set forth in the Company’s Incentive Stock Program, as
in effect at the date of grant.  The Executive’s annual bonus for subsequent
calendar years within the Employment Period shall be paid in accordance with the
Company’s Incentive Stock Program, as amended from time to time.

(c)  Stock Award.  There shall be granted to the Executive as of the Effective
Date a restricted stock unit award of 85,000 shares of common stock of the
Company.  The restricted stock units shall be subject to terms and conditions
generally applicable to restricted stock units granted under the Aon Stock
Incentive Plan; provided, however, that such restricted stock units shall vest
in installments of 33% on each of the third and fourth anniversaries of the
Effective Date and in a final installment of 34% on the fifth anniversary of the
Effective Date.  In the event of termination of the Executive’s employment by
the Company without Cause pursuant to Section 4(d) hereof or by the Executive
for Good Reason pursuant to Section 4(f) hereof, such award shall immediately
fully vest and be immediately payable to the Executive.

(d)  Stock Option.  There shall be granted to the Executive as of the Effective
Date a non-qualified option to purchase 100,000 shares of the common stock of
the Company.  The non-qualified stock option shall be subject to the terms and
conditions generally applicable to stock options granted under the Aon Stock
Incentive Plan; provided, however, that such option shall have an exercise price
equal to the fair market value of Company common stock on the date of grant, a
ten-year term and shall vest 33% on the second anniversary of the Effective Date
and 33% and 34%, respectively, on the third and fourth anniversaries of the
Effective Date.  In the event of termination of the Executive’s employment by
the Company without Cause pursuant to Section 4(d) hereof or by the Executive
for Good Reason pursuant to Section 4(f) hereof, such option shall immediately
fully vest and be exercisable.

2


--------------------------------------------------------------------------------


(e)  Award Pursuant to Leadership Performance Program.  Subject to the
Compensation Committee’s approval, the Executive shall be eligible to
participate in the Company’s Leadership Performance Plan, a sub-plan of the Aon
Stock Incentive Plan, for the performance cycle beginning January 1, 2008 and
ending December 31, 2010 at a target participation level of not less than
$2,000,000.  The award will be governed by the terms and conditions of such
program.  The Executive will be eligible to receive awards under the program or
successor program(s) for future performance periods in accordance with the terms
and conditions generally applicable to similarly-situated senior executives.

(f)  Other Benefits.  During the Employment Period, the Executive shall be
entitled to participate in the Company’s employee benefit plans generally
available to senior executives of the Company (such benefits being hereinafter
referred to as the “Employee Benefits”). The Executive also shall be entitled to
paid time off for vacation and illness in accordance with the Company’s usual
policies and procedures for executives and to receive all other fringe benefits
as are from time to time made generally available to executives of the Company.

(g)  Expense Reimbursement.  During the Employment Period the Company shall
reimburse the Executive in accordance with the Company’s policies and
procedures, for all proper expenses incurred by her in the performance of her
duties hereunder.

(h)  Hiring Bonus.  As soon as practicable after the Effective Date, the Company
will pay to the Executive a lump sum hiring bonus of $1,000,000, less authorized
deductions.  If the Executive’s voluntarily terminates her employment with the
Company pursuant to Section 4(e) hereof prior to the third anniversary of the
Effective Date, the Employee agrees and acknowledges that she will repay
promptly to the Company a pro-rata portion of such hiring bonus, and the portion
to be repaid will be calculated according to the following formula:  (number of
months remaining before the third anniversary of the Effective Date divided by
36) x $1,000,000.

(i)  Relocation Benefits.  The Company will provide relocation benefits and pay
for the Executive’s relocation expenses in accordance with its executive
relocation program, including home sale assistance.

(j)  Severance Agreement.  Subject to approval by the board of directors of Aon
Corporation at its next regularly scheduled meeting after the Effective Date,
the Company and the Executive shall enter into a “Tier 1” Severance Agreement,
substantially in the form set forth as Exhibit 10(z) to the Company’s Form 10-K
for the fiscal year 2004; provided, such Severance Agreement shall  provide (or
no later than December 31, 2007 be amended to provide), to the minimum extent
necessary, such provisions as are required to satisfy Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”).

4.             Termination.  (a)  Death.  Upon the death of the Executive, this
Agreement shall automatically terminate and the Executive’s executor,
administrator or designated beneficiary shall be entitled to receive the
Executive’s Base Salary which shall have accrued to the date of such death and
any unpaid annual or long-term bonus earned for the completed year (or other
performance period) prior to the Executive’s death.  The Company shall

3


--------------------------------------------------------------------------------


pay to the Executive’s executor or administrator of the Executive’s estate a
lump sum cash amount equal to the Executive’s Base Salary, at the rate in effect
at the date of such death, to which the Executive would have been entitled from
the date of such death until the end of the Employment Period, reduced by the
amount of any benefit paid under any individual or group life insurance policy
maintained by the Company for the benefit of the Executive.

 (b)  Disability.  The Company may, at its option, terminate this Agreement upon
written notice to the Executive if the Executive, because of physical or mental
incapacity or disability, fails to perform the essential functions of her
position, with reasonable accommodation, if relevant, required of her hereunder
for a continuous period of 120 days or any 180 days within any 12-month period. 
Upon such termination, the Executive or her legal representative shall be
entitled to receive the Base Salary which shall have accrued to the date of
termination and any unpaid annual or long-term bonus earned for the completed
year (or other performance period) prior to the Executive’s termination, plus
continuation of Base Salary, at the rate in effect at the date of such
termination of employment, until the end of the Employment Period; provided,
however, that the amount of any benefit payable under any disability insurance
policy maintained by the Company for the benefit of the Executive shall be
deducted from the payments of such Base Salary.  In the event of any dispute
regarding the existence of the Executive’s incapacity or disability hereunder,
the matter shall be resolved by the determination of an independent physician
agreed to between the Executive and the Company specializing in the claimed area
of incapacity or disability.  The Executive shall submit to appropriate medical
examinations for purposes of such determination.

(c)  Cause.  (i)  The Company may at any time, at its option, terminate the
Executive’s employment under this Agreement immediately for Cause (as
hereinafter defined) by written notice of termination given to the Executive
setting forth the basis for such termination.  A finding of Cause shall be made
by the CEO.

(ii)  As used in this Agreement, the term “Cause” shall mean any one or more of
the following:

(A) any failure (other than by reason of physical or mental disability
determined in accordance with Section 4(b) hereof) of the Executive to perform
her material duties under this Agreement, including, without limitation, any
refusal by the Executive to perform such duties or to perform such specific
directives of the CEO which are consistent with the scope and nature of the
Executive’s duties and responsibilities under this Agreement;

(B) any deliberate act of fraud, embezzlement or theft by the Executive in
connection with her duties hereunder or in the course of her employment
hereunder or the Executive’s admission or conviction of, or plea of nolo
contendere to, a felony or of any crime involving moral turpitude, fraud,
embezzlement, theft or misrepresentation;

(C) any gross negligence or deliberate, voluntary or intentional misconduct of
the Executive resulting in a material loss to the Company or any of its
subsidiaries, or material damage to the reputation of the Company or any of its
subsidiaries; or the performance by the Executive of any deliberate act of race,
sex,

4


--------------------------------------------------------------------------------


national origin, religion, disability, or age-based discrimination, or sexual
harassment which, after investigation, counsel to the Company reasonably
concludes that the deliberate act occurred and that such act will result in
liability being imposed on the Company and/or the Executive; the deliberate,
voluntary or intentional material violation by the Executive of any of the
Company’s material written policies and procedures; or the material violation by
the Executive of the Aon Code of Business Conduct or the Aon Code of Ethics; or

(D) any breach by the Executive of any one or more of the covenants contained in
Sections 6, 7 or 8 hereof.

(iii)  The exercise of the right of the Company to terminate this Agreement
pursuant to this Section 4(c) shall not abrogate the rights or remedies of the
Company in respect of the breach giving rise to such termination.

(iv)  If the Company terminates the Executive’s employment for Cause, as defined
in Section 4(c)(ii)(B), (C) or (D), she shall be entitled to:

(A)  accrued Base Salary through the date of the termination of her employment;
and

(B) other Employee Benefits to which the Executive is entitled upon her
termination of employment with the Company, including regular and supplemental
retirement and disability benefits, in accordance with the terms of the plans
and programs of the Company.

(v)  If the Company terminates the Executive’s employment for Cause, as defined
in Section 4(c)(ii)(A), she shall be entitled to:

(A)  the payments specified in Sections 4(c)(iv)(A) and (B); and

(B) the continuation of Base Salary, at the rate in effect on the date of such
termination of employment, for a period of two years from the date of such
termination of employment.

(d)  Termination Without Cause.  If, during the Employment Period, the Company
terminates the employment of the Executive hereunder for any reason other than a
reason set forth in Section 4(a), (b) or (c), the Company shall give the
Executive no less than 365 days’ prior written notice of such termination and
such notice shall specify the effective date of the Executive’s employment
termination (the “Termination Date”), and:

(i)  For the period of time commencing with the date of the Company’s delivery
of such notice of termination to the Executive (the “Notice Date”) and extending
through the Termination Date: (w) the Company shall continue to pay the
Executive’s Base Salary at the rate in effect on the Notice Date, (x) the
Executive shall continue to be eligible for annual bonus(es) determined pursuant
to the terms of the senior management incentive plan as in effect from time to
time, (y) the Executive shall be entitled to continue to participate in all
Employee Benefits, and paid time off for vacation and

5


--------------------------------------------------------------------------------


illness in accordance with Section 3(f) hereof, and (z) the Executive shall
continue to vest and be eligible to earn all long-term incentive awards
(including, without limitation, the awards granted pursuant to Sections 3(c),
(d) and (e) hereof); and

(ii) Concurrent with the Termination Date, the Executive shall receive a lump
sum cash payment equal to:  any accrued but unpaid Base Salary as of such date;
any unpaid annual or long-term bonus earned for the completed year (or other
performance period) prior to such date; and an amount equal to the Executive’s
target full-year annual incentive award based on her Base Salary and target
annual incentive award percentage (or value, as applicable) as determined under
the senior management incentive plan in effect for the Bonus Year in which the
Notice Date occurs; and

(iii)  For the period of time commencing with the Termination Date and extending
through the Employment Period (without regard to the early termination of such
period), provided that the Executive continues to abide by the provisions of
Sections 6, 7 and 8 hereof, notwithstanding the expiration of any applicable
period specified therein, the Company shall continue to pay the Executive an
amount equal to Base Salary at the rate in effect on the Notice Date, payable
semi-monthly in accordance with the Company’s executive payroll policy.

Notwithstanding the foregoing provisions of this Section 4(d), if any payment
specified by this Section 4(d) would not be deductible by the Company for
federal income tax purposes by reason of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), or any similar or successor statute
(excluding Section 280G of the Code), in each case as in effect on the date
hereof, such payment shall be deferred and the amount thereof (plus earnings
thereon in accordance with the terms of such deferral) shall be paid to the
Executive at the earliest time that such payment shall be deductible by the
Company.

(e)  Voluntary Termination.  The Executive may voluntarily terminate her
employment with the Company prior to the end of the Employment Period for any
reason.  If the Executive voluntarily terminates her employment pursuant to this
Section 4(e), the Executive shall give the Company 90 days’ prior written notice
and shall be entitled to the payments specified by Sections 4(c)(iv)(A) and (B).

(f)  Termination for Good Reason. (i) Upon 30 days’ prior written notice to the
Company, the Executive may voluntarily terminate her employment with the Company
for Good Reason (as herein defined).  If the Executive voluntarily terminates
employment pursuant to this Section 4(f), the Executive’s entitlement to
compensation and benefits shall cease immediately, except that the Executive
shall be entitled to the payments and benefits specified in Section 4(d).  For
purposes of determining the amount and timing of the payments and benefits
specified in Section 4(d) and payable pursuant to this Section 4(f), the date of
the Executive’s delivery of notice of termination to the Company shall be deemed
the “Notice Date” and the date specified in such notice as the Executive’s last
day of employment with the Company shall be deemed the “Termination Date.”

(ii) As used in this Agreement, the term “Good Reason” shall mean during the
Employment Period, without the written consent of the Executive, the following,

6


--------------------------------------------------------------------------------


provided that an isolated, insubstantial or inadvertent action not taken in bad
faith or failure not occurring in bad faith which is remedied by the Company
promptly after receipt of notice thereof given by the Executive shall not
constitute Good Reason:

(A)                                                        the assignment to the
Executive of duties materially inconsistent with the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by this Agreement;

(B)                                                          any failure by the
Company to comply with the provisions of Section 3 hereof;

(C)                                                          any requirement by
the Company that the Executive’s principal office be located more than 50 miles
outside of the greater Chicago metropolitan area; or

(D)                                                         any other material
breach by the Company of this Agreement.

Notwithstanding the foregoing provisions of this Section 4(f), if any payment
specified by this Section 4(f) would not be deductible by the Company for
federal income tax purposes by reason of Section 162(m) of the Code, or any
similar or successor statute (excluding Section 280G of the Code), in each case
as in effect on the date hereof, such payment shall be deferred and the amount
thereof (plus earnings thereon in accordance with the terms of such deferral)
shall be paid to the Executive at the earliest time that such payment shall be
deductible by the Company.

5.             Federal and State Withholding.  The Company shall deduct from the
amounts payable to the Executive pursuant to this Agreement the amount of all
required federal, state and local withholding taxes in accordance with the
Executive’s Form W-4 on file with the Company, and all applicable federal
employment taxes.

6.             Noncompetition; Nonsolicitation.  (a)  General.  The Executive
acknowledges that in the course of her employment with the Company she has and
will become familiar with trade secrets and other confidential information
concerning the Company and its subsidiaries and that her services will be of
special, unique and extraordinary value to the Company and its affiliates.

(b)  Noncompetition.  The Executive agrees that during the period of her
employment with the Company and for a period of two years thereafter (the
“Noncompetition Period”) she shall not in any manner, directly or indirectly,
through any person, firm or corporation, alone or as a member of a partnership
or as an officer, director, stockholder, investor or employee of or consultant
to any other corporation or enterprise or otherwise, engage or be engaged, or
assist any other person, firm, corporation or enterprise in engaging or being
engaged, in any business, in which the Executive was involved or had knowledge,
being conducted by, or contemplated by, the Company or any of its subsidiaries
as of the termination of the Executive’s employment in any geographic area in
which the Company or any of its subsidiaries is then conducting such business.

7


--------------------------------------------------------------------------------


(c)  Nonsolicitation.  The Executive further agrees that during the
Noncompetition Period she shall not in any manner, directly or indirectly,
induce or attempt to induce any employee of the Company or any of its
subsidiaries to terminate or abandon his or her employment for any purpose
whatsoever.

(d)  Exceptions.  Nothing in this Section 6 shall prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) a passive owner of not more than two percent of the outstanding stock of
any class of a corporation, any securities of which are publicly traded, so long
as the Executive has no active participation in the business of such
corporation.

(e)  Reformation.  If, at any time of enforcement of this Section 6, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.  This Agreement shall not authorize a court to increase or
broaden any of the restrictions in this Section 6.

(f)  Consideration; Breach.  The Company and the Executive agree that the
payments to be made, and the benefits to be provided, by the Company to the
Executive pursuant to Section 3 hereof shall be made and provided in
consideration of the Executive’s agreements contained in Section 6 hereof.  In
the event that the Executive shall commit a material breach of any provision of
Section 6 hereof, the Company shall be entitled immediately to terminate making
all remaining payments and providing all remaining benefits pursuant to Section
3 hereof and upon such termination the Company shall have no further liability
to the Executive under this Agreement.

7.             Confidentiality.  The Executive shall not, at any time during the
Employment Period or thereafter, make use of or disclose, directly or
indirectly, any (i) trade secret or other confidential or secret information of
the Company or of any of its subsidiaries or (ii) other technical, business,
proprietary or financial information of the Company or of any of its
subsidiaries not available to the public generally or to the competitors of the
Company or to the competitors of any of its subsidiaries (“Confidential
Information”), except to the extent that such Confidential Information (a)
becomes a matter of public record or is published in a newspaper, magazine or
other periodical available to the general public, other than as a result of any
act or omission of the Executive, (b) is required to be disclosed by any law,
regulation or order of any court or regulatory commission, department or agency,
provided that the Executive gives prompt notice of such requirement to the
Company to enable the Company to seek an appropriate protective order, or (c) is
necessary to perform properly the Executive’s duties under this Agreement. 
Promptly following the termination of the Employment Period, the Executive shall
surrender to the Company all records, memoranda, notes, plans, reports, computer
tapes and software and other documents and data which constitute Confidential
Information which she may then possess or have under her control (together with
all copies thereof); provided, the parties hereby acknowledge and agree that the
Executive’s rolodex (or other tangible or electronic address book) shall be the
Executive’s property.

8


--------------------------------------------------------------------------------


8.             Inventions.  The Executive hereby assigns to the Company her
entire right, title and interest in and to all discoveries and improvements,
patentable or otherwise, trade secrets and ideas, writings and copyrightable
material, which may be conceived by the Executive or developed or acquired by
her during the Employment Period, which may pertain directly or indirectly to
the business of the Company or any of its subsidiaries.  The Executive agrees to
disclose fully all such developments to the Company upon its request, which
disclosure shall be made in writing promptly following any such request.  The
Executive shall, upon the Company’s request, execute, acknowledge and deliver to
the Company all instruments and do all other acts which are necessary or
desirable to enable the Company or any of its subsidiaries to file and prosecute
applications for, and to acquire, maintain and enforce, all patents, trademarks
and copyrights in all countries.

9.             Enforcement.  The parties hereto agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provision of
Section 6, 7, or 8 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach.  Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to an injunction or injunctions to prevent
any breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security).  The
Executive agrees that she will submit herself to the personal jurisdiction of
the courts of the State of Illinois in any action by the Company to enforce any
provision of Section 6, 7, 8 or 9 of this Agreement.

10.          Survival.  Sections 3, 4, 6, 7, 8, 9, 10 and 14 of this Agreement
shall survive and continue in full force and effect in accordance with their
respective terms, notwithstanding any termination of the Employment Period.

11.          Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when (i)
delivered personally or by overnight courier to the following address of the
other party hereto (or such other address for such party as shall be specified
by notice given pursuant to this Section 11) or (ii) sent by facsimile to the
following facsimile number of the other party hereto (or such other facsimile
number for such party as shall be specified by notice given pursuant to this
Section 11), with the confirmatory copy delivered by overnight courier to the
address of such party pursuant to this Section 11:

If to the Company, to:

Aon Corporation

200 East Randolph

Chicago, Illinois 60601

Attention: President and Chief Executive Officer

with copies to:

9


--------------------------------------------------------------------------------


Aon Corporation

200 East Randolph

Chicago, Illinois 60601

Attention: General Counsel

If to the Executive, to the Executive’s home address as shown on the Company’s
records.

12.          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

13.          Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.

14.          No Mitigation.  In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced (other than pursuant to Section 4(d)(iii)
hereof, if applicable) whether or not the Executive obtains other employment.

15.          Successors and Assigns.  This Agreement shall be enforceable by the
Executive and her heirs, executors, administrators and legal representatives,
and by the Company  and its successors and assigns, and shall be binding on such
successors and assigns.

16.          Headings; Inconsistency.  Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.  In the event of any inconsistency
between the terms of this Agreement and any form, award, plan or policy of the
Company or any other agreement between the Executive and the Company, the terms
of this Agreement shall control.

17.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Illinois
without regard to principles of conflict of laws.

18.          Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only by the written agreement of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

10


--------------------------------------------------------------------------------


19.          Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

AON CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jeremy G.O. Farmer

 

Title:

Senior Vice President, Head of Global Human Resources

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Christa Davies

 

Christa Davies

 

11


--------------------------------------------------------------------------------